IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00188-CR

JETMIR NOKSHIQI,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                      From the County Court at Law No 2
                          McLennan County, Texas
                        Trial Court No. 2018-2684-CR2


                          ABATEMENT ORDER

      The appellant’s brief is overdue in this appeal. We notified the appellant on May

9, 2022 that unless a brief or satisfactory response was received within fourteen (14)

days, we would be required to abate this case to the trial court to conduct a hearing

pursuant to Rule 38.8. TEX. R. APP. P. 38.8. Appellant has not filed a brief or other

response.

      Pursuant to Rule 38.8(b)(2), we abate this appeal to the trial court to immediately

conduct a hearing to determine whether the appellant desires to prosecute his appeal,
whether the appellant is indigent, or, if not indigent, whether retained counsel has

abandoned the appeal, and to make appropriate findings and recommendations. Id.,

38.8(b)(2).    In accordance with Rule 38.8(b)(3), the trial court must conduct any

necessary hearings, make appropriate findings and recommendations, and have a

record of the proceedings prepared, which record—including any order and findings—

must be sent to the appellate court. Id., 38.8(b)(3).

        The supplemental clerk’s and reporter’s records required by the rule, if any, are

ordered to be filed within thirty (30) days of the date of this Order. See id.



                                           PER CURIAM



Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal abated
Order issued and filed May 23, 2022
Do not publish




Nokshiqi v. State                                                                  Page 2